912 F.2d 468
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Henry ANDERSON, Plaintiff-Appellant,v.CHRYSLER MOTORS CORPORATION, et al., Defendants-Appellees.

1
No. 89-16017.


2
United States Court of Appeals, Ninth Circuit.

Submitted July 19, 1990.*Decided Aug. 21, 1990.

3
Before TANG and NOONAN, Circuit Judges, and LAUGHLIN E. WATERS**, District Judge.


4
MEMORANDUM***


5
We affirm the district court's decisions.  We conclude (1) the district court did not err in dismissing Anderson's claim for lack of subject matter jurisdiction, (2) Anderson was not entitled to an interpreter under 28 U.S.C. Sec. 1827(d)(1), and (3) the district court did not err in denying Anderson's motion to produce documents.


6
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 Honorable Laughlin E. Waters, Senior United States District Judge for the Central District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3